Exhibit 99 FOR IMMEDIATE RELEASE ValueVision Reports Fiscal Third Quarter 2012 Results MINNEAPOLIS – November 14, 2012 –ValueVision Media, Inc. (NASDAQ: VVTV), a multichannel electronic retailer operating as ShopNBC (www.shopnbc.com), today announced operating results for its fiscal 2012 third quarter (Q3’12) ended October 27, 2012, and the Company will host an investor conference call/webcast today at 11am ET, details below. SUMMARY RESULTS AND KEY OPERATING METRICS ($ Millions, except average price points) Three months ended Nine months ended 10/27/2012 10/29/2011 10/27/2012 10/29/2011 Q3 '12 Q3 '11 Change YTD YTD Change Net Sales $ $ % $ $ -0.4 % Gross Profit $ $ % $ $ -0.9
